Exhibit 10(a)
Execution Copy
AMENDMENT NO. 19
TO
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 19 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) dated
as of March 17, 2010, is entered into among CONSUMERS RECEIVABLES FUNDING II,
LLC (“Seller”), CONSUMERS ENERGY COMPANY, in its capacity as Servicer (in such
capacity, the “Servicer”), FALCON ASSET SECURITIZATION COMPANY LLC (“Falcon”),
and JPMORGAN CHASE BANK, N.A. (as successor by merger to Bank One, NA (Main
Office Chicago)) (“JPMorgan”), as a Financial Institution and as Administrative
Agent (in such capacity, the “Administrative Agent”). Capitalized terms used
herein without definition shall have the meanings ascribed thereto in the
“Purchase Agreement” referred to below.
PRELIMINARY STATEMENTS
          A. Reference is made to that certain Receivables Purchase Agreement
dated as of May 22, 2003 among Seller, Servicer, Falcon and JPMorgan, as a
Financial Institution and the Administrative Agent (as amended prior to the date
hereof and as the same may be further amended, restated, supplemented or
modified from time to time, the “Purchase Agreement”).
          B. The parties hereto have agreed to amend certain provisions of the
Purchase Agreement upon the terms and conditions set forth herein.
     SECTION 1. Amendment. Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the parties hereto hereby agree to
amend the Purchase Agreement as follows:
     (a) Exhibit IV to the Purchase Agreement is hereby replaced in its entirety
with Exhibit IV attached hereto.
     SECTION 2. Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to each of the other parties hereto, as
to itself that:
     (a) it has all necessary corporate or company power and authority to
execute and deliver this Amendment and to perform its obligations under the
Purchase Agreement as amended hereby, the execution and delivery of this
Amendment and the performance of its obligations under the Purchase Agreement as
amended hereby has been duly authorized by all necessary corporate or company
action on its part and this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms; and
     (b) on the date hereof, before and after giving effect to this Amendment,
(i) other than as waived pursuant to this Amendment, no Amortization Event or
Potential

 



--------------------------------------------------------------------------------



 



Amortization Event has occurred and is continuing and (ii) the aggregate
Purchaser Interests do not exceed the Applicable Maximum Purchaser Interest.
          SECTION 3. Conditions Precedent. This Amendment shall become effective
on the first Business Day (the “Effective Date”) on which (i) the Administrative
Agent or its counsel has received four (4) counterpart signature pages to this
Amendment, executed by each of the parties hereto and (ii) a fully executed and
effective Collection Account Agreement dated as of the date hereof, with respect
to the Collection Account maintained at PNC Bank, National Association, in form
and substance satisfactory to the Administrative Agent.
          SECTION 4. Reference to and Effect on the Transaction Documents.
     (a) Upon the effectiveness of this Amendment, (i) each reference in the
Purchase Agreement to “this Receivables Purchase Agreement”, “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Purchase Agreement as amended or otherwise modified hereby, and
(ii) each reference to the Purchase Agreement in any other Transaction Document
or any other document, instrument or agreement executed and/or delivered in
connection therewith, shall mean and be a reference to the Purchase Agreement as
amended or otherwise modified hereby.
     (b) Except as specifically amended, terminated or otherwise modified above,
the terms and conditions of the Purchase Agreement, of all other Transaction
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Purchaser under the Purchase Agreement or any other Transaction Document or
any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein.
          SECTION 5. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic format shall be effective as delivery
of a manually executed counterpart of this Amendment.
          SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

2



--------------------------------------------------------------------------------



 



          SECTION 7. Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
          SECTION 8. Fees and Expenses. Seller hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Administrative Agent or
Purchasers in connection with the preparation, execution and delivery of this
Amendment and any of the other instruments, documents and agreements to be
executed and/or delivered in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent or Purchasers with respect thereto.
[Remainder of Page Deliberately Left Blank]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective officers as of the date first above
written.

            CONSUMERS RECEIVABLES FUNDING II, LLC
      By:   /s/ Laura L. Mountcastle         Name:   Laura L. Mountcastle       
Title:   President, Chief Executive Officer, Chief Financial Officer and
Treasurer          CONSUMERS ENERGY COMPANY, as Servicer
      By:   /s/ Laura L. Mountcastle         Name:   Laura L. Mountcastle       
Title:   Vice President and Treasurer     

Signature Page to Amendment No. 19

 



--------------------------------------------------------------------------------



 



            FALCON ASSET SECURITIZATION COMPANY LLC
      By:   JPMorgan Chase Bank, N.A., its attorney-in-fact             By:  
/s/ Patrick Menichillo         Name:   Patrick Menichillo        Title:   Vice
President          JPMORGAN CHASE BANK, N.A., as a Financial
Institution and Administrative Agent
      By:   /s/ Patrick Menichillo         Name:   Patrick Menichillo       
Title:   Vice President     

Signature Page to Amendment No. 19

 



--------------------------------------------------------------------------------



 



EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS; LOCK-BOXES
JP Morgan Chase Bank
717 Travis, TX2-S084
Houston, TX 77002
Contact: Nina Lacy
Phone: 713-216-2227
Collection Account: 1242263
Comerica Bank
500 Woodward Avenue, 9th Floor, MC3268
Detroit, MI 48226
Contact: Stacie McVeigh
Phone: 313-222-4515
Collection Account: 1076119914
Bank of America
540 W Madison St, Suite 1622
Chicago, IL 60661
Contact: Gabrielle Serrao
Phone: 800-699-7188 ext. 49452
Specified Accounts: 4825285820
Collection Account: 1054516142
Wachovia Bank
10401 Deerwood Park Blvd — FL0117
South Building, 3rd Floor
Jacksonville, FL 32256
Contact: Carol Grant
Phone: 800-590-7868 team 662 ext. 4
Collection Account: 2000032635920
Lock-Box Zip Code:
Lansing, MI 48937-0001
PNC Bank, National Association
620 Liberty Avenue
Pittsburgh, PA 15222
Contact: Gabe Galioto
Phone: 412-768-1819
Specified Account: 4006909862

 